                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-CV-318-BO



BANNOR MICHAEL MACGREGOR,                    )
                                             )
                       Appellant,            )
V.                                           )              ORDER
                                             )
KEVIN L. SINK, Trustee for                   )
Duncan Morgan, LLC,                          )
                                             )
                       Appellee.             )




       This cause comes before the Court on appellant's pro se motion for leave to appeal.

Appellee has responded and the matter is ripe for ruling. For the reasons that follow, appellant's

motion is denied.

                                        BACKGROUND

       Appellant, Bannor Michael MacGregor (hereinafter appellant or MacGregor), seeks leave

pursuant to 28 U.S.C. § 158(a)(3) to appeal orders of the United States Bankruptcy Court for the

Eastern District of North Carolina, Raleigh Division entered June 4, 2020, and June 5, 2020. [DE

1]. The 4 June 2020 order held appellant in contempt and the 5 June 2020 order purged the

contempt.

       The debtor in the underlying bankruptcy proceeding, Duncan Morgan, LLC, filed a petition

pursuant to Chapter 11 of the United States Bankruptcy Code on July 8, 2019. MacGregor is a

creditor and equity holder of the debtor. Appellee, Kevin Sink (herein after appellee or trustee),

was appointed Chapter 11 trustee by the bankruptcy court on August 21, 2019. On April 9, 2020,




            Case 5:20-cv-00318-BO Document 8 Filed 08/21/20 Page 1 of 4
the trustee filed a motion for production of documents pursuant to Rule 2004 of the Federal Rules

of Bankruptcy Procedure seeking the production of certain documents by MacGregor. The

bankruptcy court granted the motion the same day and ordered MacGregor to produce any and all

bank statements for accounts on which MacGregor has signatory authority for the period of

January 1, 2017, to present that had not previously been provided to the trustee. Appellant moved

for reconsideration of this order, which was denied by the bankruptcy court by order entered May

15, 2020. Appellant then sought leave to appeal that order, which was denied by this Court by

order entered June 30, 2020. MacGregor v. Sink, No. 5:20-CV-210-BO (E.D.N.C.).

       On June 1 and June 3, 2020, the bankruptcy court held hearings on the trustee's emergency

motion for sanctions for contempt of court against appellant. The trustee argued that appellant had

still failed to comply with the Rule 2004 order. On June 4, 2020, the bankruptcy court granted the

trustee's emergency motion and held appellant in civil contempt. The court ordered appellant'to

be arrested and detained by the United States Marshals Service until he had purged his contempt.

       On June 5, 2020, the bankruptcy court held that appellant was purged of his civil contempt

subject to terms and conditions; release from custody was conditional on appellant appearing,

testifying, and cooperating at the continuation of the Rule 2004 examination, timely production of

any additional Rule 2004 documents that may be identified during the continued Rule 2004

examination, and timely reimbursement to the estate for the costs associated with the contempt

proceeding. The bankruptcy court further reserved judgment on whether appellant's contempt and

conduct within the case constitutes cause for disallowance in whole or in part or equitable

subordination of his claims and interests.




                                                2

           Case 5:20-cv-00318-BO Document 8 Filed 08/21/20 Page 2 of 4
                                           DISCUSSION

        District courts have jurisdiction to "hear appeals from final judgments, orders, and decrees,

and with leave of court, from interlocutory orders and decrees, of bankruptcy judges ...." 28 U.S .

§ 158(a). Interlocutory orders are "those bankruptcy court orders that are provisional in nature and

subject to revision .... " Mort Ranta v. Gorman, 721 F.3d 241 , 246 (4th Cir. 2013). An appeal of

any bankruptcy court order that is not a final order is interlocutory, and the party seeking to appeal

must receive leave of court to do so. 28 U.S.C. § 158(a)(3). "In seeking leave to appeal an

interlocutory order or decision, the appellant must demonstrate 'that exceptional circumstances

justify a departure from the basic policy of postponing appellate review until after the entry of a

finaljudgment. " ' KPMG Peat Marwick, L.L.P. v. Estate ofNe/co, Ltd., Inc. , 250 B.R. 74, 78 (E.D.

Va. 2000) (citation omitted).

       District courts will typically grant leave to appeal only where the interlocutory order

implicates a controlling question of law regarding which there is a substantial ground for a

difference of opinion and an immediate appeal will materially advance the termination of the

litigation. At!. Textile Grp. , Inc. v. Neal, 191 B.R. 652,653 (E.D. Va. 1996); Weaver Cooke Const. ,

LLC v. Randolph Stair & Rail Co., No. 5:14-CV-709-BR, 2014 WL 6460609, at *1 (E.D.N.C.

Nov. 17, 2014). However, due to the nature of bankruptcy proceedings, the concept of finality for

purposes of appellate jurisdiction is somewhat flexible, allowing any order which "finally

dispose[ s] of discrete disputes within the larger case" to be immediately appealed. In re Computer

Learning Centers,' Inc., 407 F.3d 656, 660 (4th Cir. 2005) (quoting In re Saco Local Dev. Corp. ,

711 F.2d 441 , 444 (1st Cir.1983)).

       Appellant has not demonstrated that the interlocutory orders which he seeks leave to appeal

implicate controlling questions of law or that the appeal will materially advance the termination of



                                                  3

           Case 5:20-cv-00318-BO Document 8 Filed 08/21/20 Page 3 of 4
the litigation. Even applying a more flexible standard, appellant has not demonstrated that the issue

of contempt within the larger case is ripe for appeal. Indeed, the order purging contempt was made

conditional on appellant's continued compliance. The issue of contempt has thus not been disposed

of.

                                            CONCLUSION

       Accordingly, for the foregoing reasons, appellant's motion for leave to appeal is DENIED.

The clerk is directed to close this case.



SO ORDERED, this      .if!_ day of August, 2020.


                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                   4

           Case 5:20-cv-00318-BO Document 8 Filed 08/21/20 Page 4 of 4
